department of the treasury tax_exempt_and_government_entities_division internal_revenue_service te_ge eo examination fulton street room brooklyn ny number release date te_ge eo uil date date taxpayer_identification_number person to contact last date for filing a pleading with the tax_court the claims n redaction legend o organization identification_number n employer_identification_number contact telephone number date1 effective date date2 first taxable_year court or the united_states district_court for the district columbia __date dear --- this is a final adverse determination_letter as to the o’s exempt status under sec_501 of the internal_revenue_code the code our adverse determination was made for the following reasons during the period under examination o operated substantially for non-exempt purposes accordingly o was not operated exclusively for exempt purposes within the meaning of sec_501 of the code o is not a charitable_organization within the meaning of sec_1_501_c_3_-1 o is not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization please refer to the attached form 886-a which sets forth the detailed facts law and analysis upon which this final adverse determination is based based upon these reasons we are revoking o’s sec_501 tax- exempt status effective date1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending date2 and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the 91st day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court united_states court of federal claims second street nw madison place nw washington d c washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the taxpayer_advocate - sincerely yours internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation enclosures form 886-a exhibit a to form 886-a publication r c johnson director eo examinations mark w everson commissioner by
